Per Curiam.
Respondent was admitted to practice by this Court in 1970 and maintained an office for the practice of law in the City of Binghamton, Broome County. He was disbarred by this Court in 1999 upon his plea of guilty to one count of grand larceny in the fourth degree, a class E felony. Respondent’s plea was entered in satisfaction of a multicount indictment alleging submission of law guardian vouchers to the *1266Broome County Family Court claiming payment for in-court services which were not performed (Matter of Maney, 264 AD2d 533 [1999]). He now applies for reinstatement.
Given the nature of respondent’s offense, and that he has not shown by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law (see 22 NYCRR 806.12 [b]; Matter of Feldman, 252 AD2d 733 [1998]), we deny his application for reinstatement.
Peters, J.P, Spain, Carpinello, Rose and Malone Jr., JJ., concur. Ordered that respondent’s application for reinstatement is denied.